     Case 2:15-cr-00289-ILRL-DMD Document 449 Filed 10/15/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION

VERSUS                                                      NUMBER_15-289_____

LISA VACCARELLA
                                                            SECTION___B______

                            REQUEST FOR SUBPOENAS

Please issue signed subpoenas as noted below, pursuant to Rule 17 (a) and (c) of the

Federal Rules of Criminal Procedure. I hereby certify that the number of subpoenas

requested is in accordance with the Federal Rules of Criminal Procedure.

SUBPOENAS TO TESTIFY AND/OR PRODUCE DOCUMENTS, DATA OR OTHER

   30 set(s) for Rule 17(a) and 17(c) trial or hearing scheduled on November 5, 2018 at
8:30 a.m.
                                                            DATE OF TRIAL/ HEARING



                                              Respectfully Submitted,

                                              /s/ Anna L. Friedberg
                                              3110 Canal Street
                                              New Orleans, LA 70119
                                              Defendant, Lisa Vaccarella
                                              afriedberglaw@gmail.com
